t c memo united_states tax_court gerald jacoby and arlene jacoby petitioners v commissioner of internal revenue respondent docket no filed date ira b stechel and thomas j fleming jr for petitioner arlene jacoby diane r mirabito and gary w bornholdt for respondent memorandum opinion clapp judge this case is before us on a motion for award of reasonable_litigation_costs pursuant to sec_7430 and rules through filed by arlene jacoby petitioner gerald jacoby gerald is not a party to this motion and he has reached a settlement with respondent regarding his liabilities for all taxable years the findings_of_fact underlying the substantive dispute between the parties can be found in this court's memorandum opinion jacoby v commissioner tcmemo_1996_477 the issue in the underlying case was whether petitioner qualified as an innocent spouse sec_7430 authorizes the court to award reasonable_litigation_costs to taxpayers who prevail against the united_states in civil tax litigation respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and with respect to the most significant issue sec_7430 respondent also concedes that petitioner has not unreasonably protracted this proceeding sec_7430 petitioner has satisfied the so-called net_worth requirement set forth in sec_7430 we must decide whether respondent's litigating position was not substantially justified as that phrase is used in sec_7430 now sec_7430 and whether petitioner exhausted her administrative remedies as required by sec_7430 if those questions are resolved in favor of petitioner then we must decide whether the amount of attorney's_fees claimed by petitioner is reasonable we hold that petitioner failed to exhaust her administrative remedies all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 applicable to proceedings commenced after date the parties do not dispute that this proceeding was commenced before date we decide petitioner's motion on the basis of the motion memoranda of law and affidavits submitted by the parties neither party requested a hearing and we conclude that a hearing is not necessary rule a we first address whether petitioner exhausted the administrative remedies available to her within the internal_revenue_service irs as required by sec_7430 respondent contends that petitioner failed to exhaust her administrative remedies because she never requested an appeals_conference after respondent issued a 30-day_letter on date petitioner does not dispute that respondent issued a day letter petitioner makes no argument that the 30-day_letter was never received either by her gerald or their representative we find that petitioner has conceded these matters 89_tc_46 the sole issue in this case was petitioner's status as an innocent spouse initially petitioner was not aware of her innocent spouse claim petitioner had no representation separate from gerald's in connection with respondent's audit of the jacobys' u s individual income_tax returns for the taxable years in issue nor did she have separate representation at the time the petition was filed petitioner never contested the merits of the disallowed tax_shelter deductions it was not until petitioner obtained separate counsel that she raised her innocent spouse claim petitioner averred her status as an innocent spouse in an amended petition filed date petitioner had minimal if any involvement in respondent's audit of the taxable years in issue we found in the innocent spouse case that gerald handled the family's financial and business affairs petitioner separated from gerald in date months before respondent issued the 30-day_letter this court addressed similar circumstances in burke v commissioner tcmemo_1995_608 burke i and burke v commissioner tcmemo_1997_127 burke ii in burke i the commissioner asserted a joint tax_liability against the burkes mrs burke successfully argued that she did not file or consent to file joint returns with mr burke burke i is relevant to the instant case in that mrs burke was not involved in the audit process leading up to the issuance of the notice_of_deficiency in addition it was not until the summer of almost a year after the commissioner issued a 30-day_letter that mrs burke became aware that the irs was seeking to hold her liable for any taxes relating to the years in issue mrs burke did not raise the issue of whether she had signed the returns until shortly before trial in burke ii this court considered mrs burke's motion for an award of litigation costs and held that mrs burke failed to exhaust her administrative remedies the commissioner issued a 30-day_letter on date which gave the burkes the opportunity to request an administrative appeals_conference despite the fact that mrs burke was not involved in the audit process we held that mrs burke did not exhaust her administrative remedies because she failed to request such a conference as required by sec_301_7430-1 proced admin regs we see no relevant distinction between petitioner's circumstances and those of mrs burke as set forth in burke i and burke ii petitioner gerald and their representative each had the opportunity to request an administrative appeals_conference yet they failed to do so thus following the rationale of this court's opinion in burke ii we conclude that petitioner failed to exhaust the administrative remedies available to her because she did not request an appeals_conference after respondent issued the 30-day_letter petitioner's motion for award of reasonable_litigation_costs will be denied we need not decide whether respondent's litigating position was not substantially justified or reach the further question as to the reasonableness of such costs an appropriate order and decision will be entered
